Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/18/2020 has been entered.

Response to Arguments
	In the PTAB decision of 9/16/2020, the rejection of claims 1, 3-17 under 35 USC 101 were affirmed.  The rejections of claims 1, 3-17 under 35 USC 103 were reversed.  
	Due to the PTAB decision, the 103 rejections of the claims are withdrawn. 
	With respect to the 101 rejection, applicant argues that the claims do not recite an abstract idea and cites to two District Court cases where expert testimony was accepted regarding evidence of an improvement.  Further, applicant argues that the claims improve the functioning of the computer by 
	The examiner disagrees.  First, in regard to applicant’s amendments, the claims do nothing more than add that the claims are performed in a computing environment.  Merely limiting the field of use to computers is not sufficient to confer eligibility.  See. e.g. SAP America.  Further, the examiner has considered applicant’s evidence.  The evidence, according to applicant’s arguments, is that the invention is directed to “improving online retail sales platforms” and not the functionality of a computer itself.  Thus, even accepting applicant’s evidence as true for purposes of this argument only, such an improvement is insufficient to confer eligibility.  As the Fed Cir has stated repeatedly, the “inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.”  See e.g. Customedia v Dish Network.  Finally, with respect to the pre-emption argument, the Fed Cir has often repeated that the absence of pre-emption is not sufficient to save otherwise ineligible claims.  See e.g. Return Mail v USPS.  Thus the 101 rejection is maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S.(2014).

Claims 1, 3-15 are directed to a process and claims 16-17are directed to a machine. As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, claims 1, 3-17 are directed to a judicial exception (i.e. an abstract idea).

Taking claim 1 as representative, claim 1 recites a computer-implemented method of providing a volume and revenue maximizing retail sales platform comprising the at least one of sequential, non-sequential, and sequence-independent steps of: transmitting, by a network server, at least one sales offering of one or more comparable items associated with at least one vendor to a plurality of potential buyers; receiving, via the network server, at least one respective purchase offer, for at least one of the 

Addressing the claims under Step 2A, the claims are held to be directed to concepts similar to those found to be abstract, either as outlined in the 2014 IEG/July 2015 Update to Subject matter eligibility, or, as compared to certain decisions rendered by the courts. The claims describe the steps of auctioning items.



In addition to ‘fundamental economic practices’ claim 1 is also directed to the organization of human activity. More specifically, the claims seek to provide sales offerings to a human user and receive purchase offers from a human user. The claimed functions, then, are done in an effort to engage the user in advertising, marketing, or sales activities (see July 2015 Update: section III (B)).

Claim 1 is also directed to an ‘idea of itself (see July 2015 Update: Section III (C)) in as much as claim 1 is related to identifying, comparing and processing data. Several precedential cases have found concepts relating to processes of identifying, comparing and processing data to be mere ideas in themselves. One example includes obtaining and comparing intangible data (Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). The courts have addressed other computerized processes for identifying, comparing and processing data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power 

Additionally the claims at issue are also directed to mathematical algorithms (i.e. determining a first and second average purchase price). In particular, the courts have found mathematical algorithms to be abstract ideas (i.e. a mathematical procedure for converting one form of numerical representation to another in Benson, or organizing and manipulating information through mathematical correlations in Digitech). The courts have found that analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.

Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts provided by the guidelines and the precedential case law, and are therefore considered to be directed to an abstract idea (Step 2A: YES).

Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The examiner acknowledges the additional elements of the claim (i.e. a server and processor). Though reciting additional elements, the additional elements represent generic computing elements well-known in the industry. Moreover, these generic computing components operate using well-understood, routine, and conventional functions (see July 2015 update, section IV, p. 7) such as:

receiving and processing data (e.g. receiving, via the network server, at least one respective purchase offer, for at least one of the one or more comparable items, from each of a plurality of interested buyers during a sales offer period; executing, by the application computer processor, a sale to each interested buyer whose purchase offer was included in the determination of the first average purchase offer; and when the first average purchase offer is not within the predefined range associated with the at least one sales trigger price, and the first predefined volume of purchase offers has been received: comparing, by the application computer processor, the second average purchase offer with the at least one sales trigger price associated with the at least one vendor: and executing, by the application computer processor, a sale to each interested buyer whose purchase offer was included in the determination of the second average purchase offer when the second average purchase offer is within the predefined range associated with the at least one sales trigger price )
extracting data (e.g. determining, by an application computer processor, a first average purchase offer comprising an average of at least a portion of the plurality of purchase offers received from the network server; comparing, by the application computer processor, the first average purchase offer with at least one sales trigger price associated with the at least one vendor; and when the first average purchase offer is within a predefined range associated with the at least one sales trigger price, and a first predefined volume of purchase offers has been received; 
determining, by the application computer processor, a second average purchase offer comprising an average of the portion of the plurality of purchase offers considered in the determination of the first average purchase offer excluding at least one previously considered purchase offer)
receiving or transmitting data over a network (e.g. transmitting, by a network server, at least one sales offering of one or more comparable items associated with at least one vendor to a plurality of potential buyers)

Furthermore, this is merely a generic recitation of a computer performing its basic functions and the claims amount to nothing more than auctioning items on a computer. These generic computing elements alone do not amount to significantly more than the judicial exception. The limitations taken as a whole amount to nothing more than implementing the concept of auctioning items with routine, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claims as a whole do not add significantly more to the abstract idea of auctioning items.

Ultimately, the claimed machine(s) function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope [see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)]. The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself. Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine.

Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.



The analysis above applies to all statutory categories of invention. Accordingly, claim 16 is rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.

Dependent claims 3-15 and 17 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations are directed to data gathering and data processing and therefore fail to establish that the claims are not directed to an abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684